Citation Nr: 0613536	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  99-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound to the left forearm, 
contusion of left upper arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating determination 
of the Albuquerque, New Mexico, Department of Veterans 
Affairs (VA) Regional Office (RO).

This matter was previously before the Board in June 2000 and 
November 2003.  


FINDING OF FACT

The area surrounding the location of the remaining shell 
fragment and the location of the possible scar entrance have 
been shown to be tender and painful.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
shell fragment wound to the left forearm, contusion of left 
upper arm, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002 & 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the June 2004 VCAA letter informed the veteran 
of the information and evidence necessary to substantiate the 
claim.  The VCAA letter also told the veteran what types of 
evidence VA would undertake to obtain and what evidence the 
veteran was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The June 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Previous letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  In March 2006, the veteran was provided with 
this information.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim and was subsequently informed of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations.  The veteran's representative has 
argued that a new examination is in order.  There has, 
however, been no allegation or evidence of a material change 
in the disability since the last examination.  38 C.F.R. 
§ 3.327(a) (2005).

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist him in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.


Residuals of a Shell Fragment Wound to the Left Forearm

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection is currently in effect for residuals of a 
shrapnel wound to the left forearm, contusion of the left 
upper arm, which has been assigned a noncompensable 
disability evaluation.  

The Board notes that the regulations governing scar codes 
were changed during the course of the veteran's appeal.  

VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. Id.  The Board has reviewed 
the appellant's claim under both the "old" and "new" 
criteria, and based on this review, it finds that the new 
criteria are not more favorable to the appellant.  The new 
criteria are more beneficial to veterans with a more 
extensive scar area.  

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

Service medical records show that in June 1951, the veteran 
sustained a contusion to the left deltoid muscle due to a 
concussion grenade.  He was treated with hot packs.  The 
contusion was described as mild.  The service medical records 
contain n further mention of this injury after June 1951, and 
do not report an injury to the forearm.

A VA X-ray examination in December 1988 was interpreted as 
showing shrapnel in the distal forearm.  The veteran reported 
that this was part of the original injury in June 1951.

On VA examination in October 1989, there was tenderness in 
the area of the shrapnel.  The diagnoses included an old 
shrapnel wound of the left forearm that was symptomatic.

The RO granted service connection for "shrapnel wound left 
forearm, contusion left upper arm," and evaluated the 
disability as noncompensable.

In March 1998, the veteran made a claim for an increased 
evaluation.  

In June 1998, the veteran was afforded a VA examination.  At 
the time of the examination, he was noted to have suffered a 
shrapnel injury in the dorsal surface of the left forearm.  A 
piece of shrapnel was left in the wound as it was considered 
not advisable to explore it and remove it.  The veteran 
stated that over the last few years he had developed weakness 
in both hands and pain in the thumbs and index fingers, with 
a diagnosis of bilateral carpal tunnel syndrome being 
rendered.  

The examiner noted that the history was confusing as the 
medical records were incomplete.  The veteran reported that 
in 1998, an operation was done to relieve pressure on a nerve 
in the region of the left elbow and the veteran indicated 
that he was told that unless the operation was done he could 
be paralyzed.  

The veteran complained of muscle wasting in the muscles 
between the index finger and thumb on the left side and 
numbness in these fingers.  The veteran also noted some 
numbness on the right side, which was not as prominent.  

Physical examination revealed that the scar itself was not 
productive of any symptoms.  The symptoms derived entirely 
from the weakness of the hand and not from the scar.  The 
scar was in the mid-dorsal surface of the left forearm, a 
quarter of an inch in length at most.  It was now minute and 
almost invisible.  It was not tender or adherent.  The 
texture was soft and there was no breakdown.  It was not 
elevated or depressed and there was no underlying tissue 
loss.  There was also no inflammation, edema, or keloid 
formation.  The color of the scar was difficult to make out 
as it was almost the same color as the surrounding skin.  As 
the scar was almost invisible, it could not be said to be 
disfiguring.  

The examiner noted that the veteran had a seven inch surgical 
scar on the dorsal surface of the left elbow which was the 
result of surgery of recent but uncertain date.  The scar was 
nonadherent and nontender.  

X-rays revealed a single small shrapnel fragment seen in the 
soft tissue of the distal forearm, projecting interosseous 
region just off the cortical margin of the radius, medially.  

The examiner rendered a diagnosis of scar shrapnel wound, 
1951, almost invisible, with shrapnel in situ.  The examiner 
noted that the median nerve lesion was due to carpal tunnel 
syndrome and was not the result of the retained shrapnel 
wound.  

At a June 1998 VA neurologic examination, the veteran was 
noted to have undergone recent left elbow surgery.  Following 
examination, diagnoses of neuropathy involving median nerve, 
likely secondary to carpal tunnel syndrome, and neuropathy 
involving ulnar nerve, involving medial side of the left hand 
with recent operative procedure, were rendered.  

In his December 1998 notice of disagreement, the veteran 
asserted that his left arm disability was much worse since 
his injury.  

In his November 1999 substantive appeal, the veteran stated 
that he was not claiming service connection for carpal tunnel 
syndrome, but rather for loss of strength in his left arm due 
to the combat injury and remaining shrapnel.  He reported 
that he had pain in the area where the shrapnel remained.  

A September 1999 EMG revealed left carpal tunnel syndrome and 
ulnar compression neuropathy.  

In June 2000, the Board remanded this matter for further 
development.  

In August 2000, the veteran was afforded an additional VA 
examination.  The examiner indicated that he had completely 
reviewed the veteran's claims folder.  He noted that the 
veteran received a mild contusion of the left deltoid region 
due to a concussion grenade.  There was no internal injury.  
The examiner observed that there were not very many other 
entries of significance regarding any type of injury to this 
area.  He noted that the veteran had had bilateral carpal 
tunnel syndrome release surgery.

The veteran denied having sustained "a direct hit" in 
service, but noted that in June 1951 he felt some discomfort 
in his left shoulder and he had a scratch on his left 
forearm.  He treated his shoulder conservatively, and did not 
realize he had shrapnel in his forearm until years later.  He 
reported that he began to experience a discomfort and a lack 
of power in his left hand beginning in the 1960's.  The 
veteran noted that he had carpal tunnel syndrome surgery 
years later.  He reported pain in his left forearm for the 
past 15 years.  Use of the hand also increased the pain.  The 
veteran also indicated that he had had surgery on his elbow 
approximately three years earlier.  

The veteran pointed to several areas of where the scar on his 
forearm might have been, which were in the outer dorsal 
aspect of the mid-forearm, distally.  He pointed to these 
areas and poked them indicating that he had something deep in 
them, with pressure causing discomfort.  The examiner stated 
that he could not be sure of any type of scar in these areas.  
The examiner noted that on the volar aspect some 8 cm from 
the medial epicondyle, there appeared to a depressed 3-4 mm 
area which could have been a scar from a small shrapnel wound 
but the veteran had no complaints in that area and no 
tenderness.  

He noted that the veteran was completely fixed on the area of 
the forearm on the dorsal lateral aspect and that this area 
varied.  The examiner indicated that he was unable to find 
any specific scar in that region.  He noted that initially it 
appeared as though the veteran had a hardly visible one cm 
surgical scar in that area but the veteran denied having had 
any surgery in that area.  

The examiner further stated that the veteran again pointed to 
an area further down but that he was once again unable to 
find or locate any scar in that region.  The skin was not 
adherent.  The examiner noted that any area that the veteran 
pointed to caused him deep discomfort, but there was no 
evidence of pain on his face that might have been evidence on 
other situations.  

The examiner also observed that the veteran had a scar on his 
hand from carpal tunnel release surgery.  He also had wasting 
of the thenar muscles and diminished sensation in all five 
fingertips was present.  

In the shoulder area, the veteran had about 160 degrees of 
elevation on the left side compared to 180 on the opposite 
side.  He had otherwise bilateral symmetrical and full active 
motion, with the exception of adduction internal rotation 
where his thumb tip came to the level of about the T12 
spinous process on the left as compared to T8 on the right.  
The veteran was unable to find any tender spot about the 
shoulder.  There was no evidence clinically of a rotator cuff 
injury.  The examiner did note that the veteran might indeed 
have evidence of mild subacromial impingement.  

In the elbow area, the veteran had no evidence of external 
deformity.  He had good range of motion in the elbow which 
measured from 10-125 degrees on the left and from 15-110 
degrees on the right.  The motion was smooth and painless and 
there was no ligament laxity.  There was no localized 
tenderness and no other specific features of note with regard 
to the elbow.  

The examiner indicated that he found no evidence of problems 
anywhere in the arm.  

In the forearm, there was a metallic shrapnel fragment which 
was not embedded in the bone.  It was just a little medial 
and a little dorsal to the shaft of the radius and about 18 
cm on the x-ray film from the lateral epicondyle.  It 
measured on x-ray film 6 mm in length and 4.5 mm at its 
widest point.  It was slightly irregular and appeared to be 
in the vicinity of the bone but not embedded in it.  The 
pertinent diagnosis was retained metallic shrapnel, left 
forearm, no specific scar that can be detected unequivocally 
in the superficial tissues, subjective tenderness which 
cannot be accurately localized, no evidence of any type of 
neurovascular damage on account of retained shrapnel.

The examiner also indicated that the veteran had evidence of 
unrelated carpal tunnel syndrome, median nerve compromise and 
muscle weakness and wasting as well as sensory deficit in the 
left hand secondary to it.  He also had evidence of ulnar 
nerve compromise at the elbow, status now post anterior 
transposition, with some residual sensory compromise in the 
ulnar nerve distribution in the hand.  

The examiner opined that there was no question that the 
veteran had retained shrapnel.  He thought that the veteran's 
symptoms of localized pain in the area of the forearm were 
"more of a suggestion rather than organic pain."  The 
veteran was not able to localize it to the same region on 
repeated questioning.  He was also unable to find a definite 
scar as the point of entry of the shrapnel in the forearm.  

With regard to the old rating criteria, the Board notes that 
the veteran has reported that area surrounding the retained 
shrapnel fragment and the area wherein the shrapnel fragment 
may have entered is painful.  The August 2000 VA examiner 
noted this on examination.  Resolving reasonable doubt in the 
veteran's favor, a 10 percent disability evaluation is 
warranted under Diagnostic Code 7804.  This is the highest 
schedular disability evaluation under this Code.  

As noted above, 10 percent is also the highest disability 
evaluation under Diagnostic Code 7803.  A separate rating is 
not warranted because there have been no findings of poorly 
nourished scars with repeated ulceration.  The most recent 
examiner had difficulty even visualizing the scar.  

As to limitation of motion, there has been no limitation of 
motion associated with concussion injury/resulting scar or 
the retained shrapnel fragment.  The Board notes that the 
veteran has been diagnosed as having carpal tunnel syndrome 
that is unrelated to the shrapnel injury and is the cause of 
any weakness in the left extremity.  

Moreover, the August 2000 VA examiner found no evidence of 
problems anywhere in the arm and noted that the veteran had 
full range of motion of the left shoulder with the exception 
of adduction internal rotation where his thumb tip came to 
the level of about the T12 spinous process on the left as 
compared to T8 on the right.  He was also unable to find any 
tender spot about the shoulder and there was no evidence 
clinically of a rotator cuff injury.  

In the elbow area, there was no evidence of external 
deformity, with good range of motion that was smooth and 
painless with no ligament laxity.  There was no localized 
tenderness and no other specific features of note with regard 
to the elbow.  

As to the new criteria, the Board notes that an increased 
evaluation under DC 7801 or 7802 is not warranted as the 
veteran's scar area does not exceed 39 sq. centimeters.  An 
increased evaluation is also not warranted under DC 7803 as 
the veteran's scar has not been shown to be unstable.  As to 
DC 7804, the veteran's scar has been noted to be tender and 
painful, which warrants a 10 percent disability evaluation.  
Finally, as to DC 7805, the Board notes the above findings, 
as they relate to the findings of a noncompensable disability 
evaluation for limitation of motion under the old criteria, 
in finding that a compensable evaluation would not be 
warranted under the new criteria for DC 7805. 

Higher evaluations are potentially available for nerve 
damage.  38 C.F.R. § 4.123-4.124a (2005).  Examinations have 
noted neurologic impairment in the left arm, but have 
attributed the impairment to non-service-connected 
conditions.

Higher evaluations are also possible on the basis of muscle 
injury.  38 C.F.R. §§ 4.55. 4.56, 4.73.  A compensable rating 
for such impairment could theoretically be combined with the 
compensable rating for the scar.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

A compensable rating for muscle injury would require at leas 
a moderate injury.  38 C.F.R. §§ 4.55, 4.73.  No medical 
professional has found the veteran's injury to be more than 
mild.  It also does not meet the regulatory definition of a 
moderate injury as set forth in 38 C.F.R. § 4.56(d)(2) 
(2005).  The wound was not through-and-through.  X-rays 
showed the shrapnel to be in the interousseous membrane.  It 
was thus, not deep penetrating.  Neither the veteran nor the 
medical evidence reports consistent complaints of the 
cardinal signs of muscle injury.  The veteran has variously 
reported that symptoms did not begin after service until the 
1960's or 1980.  The service medical records also show not 
consistent complaints.  There has also been no finding of 
loss of muscle fascia or substance.  Indeed the most recent 
examiner could not localize the injury.  

While the veteran does have retained foreign bodies, in the 
form of shrapnel, this finding does not require the award of 
a compensable rating for the muscle injury.  Tropf v. 
Nicholson, No. 03-1923 (U.S. Vet. App. Apr. 4, 2006).  As 
just discussed the injury does not approximate the criteria 
for a compensable muscle injury.  38 C.F.R. § 4.7 (2005).

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his residuals of a shell fragment wound to the left 
forearm, with contusion of the contusion of the left upper 
arm.  There have also been no findings that his residuals of 
a shell fragment wound to the left forearm, with contusion of 
left upper arm, interfere with his employment.  Moreover, the 
currently assigned schedular disability evaluation 
contemplates interference with employment and loss of time 
from work.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected residuals of a shell fragment 
wound to the left forearm, with contusion of the left upper 
arm and that the record does not suggest, based upon these 
findings documented within the clinical reports, that the 
appellant has an "exceptional or unusual" disability such to 
require referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.

Because the weight of the evidence is against the grant of an 
evaluation in excess of that awarded in this decision, the 
doctrine of reasonable doubt does not arise as to the 
question of whether the veteran is entitled to an evaluation 
in excess of 10 percent.


ORDER

A 10 percent evaluation for residuals of a shell fragment 
wound to the left forearm, with contusion of left upper arm, 
is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


